Filed:    January 13, 1998


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                               No. 97-2
                          (CA-96-86-5-H-HC)



Sherman Elwood Skipper,

                                              Petitioner - Appellant,

           versus

James B. French, etc.,

                                               Respondent - Appellee.




                              O R D E R


           The Court amends its opinion filed November 25, 1997, as

follows:
           On page 15, footnote 2, line 1 -- the citation to "United

States v. Dougherty" is corrected to read "United States v.
Daughtry."

                                       For the Court - By Direction



                                          /s/ Patricia S. Connor

                                                     Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHERMAN ELWOOD SKIPPER,
Petitioner-Appellant,

v.
                                                             No. 97-2
JAMES B. FRENCH, Warden of
Central Prison,
Respondent-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Malcolm J. Howard, District Judge.
(CA-96-86-5-H-HC)

Argued: October 1, 1997

Decided: November 25, 1997

Before WIDENER and MICHAEL, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Vacated and remanded by published opinion. Senior Judge Phillips
wrote the opinion, in which Judge Widener and Judge Michael joined.

_________________________________________________________________

COUNSEL

ARGUED: William Stanley Mills, GLENN, MILLS & FISHER,
Durham, North Carolina, for Appellant. Thomas Stephen Hicks, Spe-
cial Deputy Attorney General, NORTH CAROLINA DEPART-
MENT OF JUSTICE, Raleigh, North Carolina, for Appellee. ON
BRIEF: Gretchen Engel, CENTER FOR DEATH PENALTY LITI-
GATION, Durham, North Carolina, for Appellant. Michael F. Easley,
Attorney General of North Carolina, NORTH CAROLINA DEPART-
MENT OF JUSTICE, Raleigh, North Carolina, for Appellee.

_________________________________________________________________

OPINION

PHILLIPS, Senior Circuit Judge:

This is an appeal by Sherman Elwood Skipper from a district court
order which dismissed, as procedurally barred, all the federal claims
presented in his federal habeas corpus petition seeking relief from his
North Carolina state court conviction and death sentence for first-
degree murder. Because we conclude, on de novo review, that Skip-
per's federal claims were not procedurally barred, we vacate and
remand for consideration of the claims by the district court.

I.

On the afternoon of August 25, 1990, Ailene Pittman and her
eighteen-year-old grandson Nelson Fipps, Jr., were fatally shot to
death by Skipper while they were standing in Pittman's front yard.
Skipper had arrived at Pittman's home, accompanied by one Mark
Smith, after an extended period of beer drinking. Skipper had been
dating Pittman and apparently wanted to talk to her. After a fifteen or
twenty-minute discussion in Pittman's front yard, Skipper returned to
his truck and got in, whereupon Pittman told Smith not to bring Skip-
per to her home anymore. In response (and as Smith was beginning
to pull away) Skipper reached behind the front seat of the pickup
truck, pulled out a .223 semiautomatic rifle loaded with U.S. Army
ammunition noted for its "effective wounding potential," and fired
three times at Pittman, killing her. After a brief pause, Skipper trained
the weapon on Nelson Fipps, Jr., and fired twice, stating "you too"
just before firing. Skipper then turned to Smith and asked "did I get
them" and then left with Smith to dispose of the weapon. After being
on the run from authorities for nearly a week, Smith surrendered to
the Columbus County Sheriff's Department. Based on information
provided by Smith, Skipper was apprehended and in due course was
indicted for the first-degree murders of Pittman and Fipps.

                    2
At his jury trial in Bladen County Superior Court, Skipper did not
put on any evidence. The case was submitted to the jury for verdicts
of guilty or not guilty of first-degree murder; the court refused to give
a defense-requested instruction on second-degree murder as a lesser-
included offense. On February 13, 1992, the jury found Skipper
guilty, as charged, of both murders. The sentencing phase of trial was
commenced immediately after return of the verdicts of guilt before
the same jury.

The State presented as aggravating factors evidence that Skipper
had been convicted of three felony assaults with a deadly weapon
inflicting serious injury, including a stabbing incident that nearly sev-
ered the thumb of his then wife and the shooting of his brother in the
back with a .22 caliber rifle. The State also submitted as a "course of
conduct" aggravating factor the proximity of two or more violent acts
in the commission of a crime.

In mitigation, the defense presented evidence that Skipper was
once institutionalized for a drinking problem, that he would engage
in drinking binges during which he would remain intoxicated for
extended periods, and that he had been dropped on his head as a boy.
Dr. Antonin E. Puente, an expert in the field of neuropsychology, tes-
tified that Skipper had a history of head injury, alcohol abuse, and
antisocial behavior. Dr. Puente offered his opinion that Skipper was
functionally illiterate, had an IQ of 69 (comparable to that of a six-
year-old), and suffered from impaired memory, mental retardation,
and a moderate to severe brain syndrome. In Dr. Puente's opinion,
Skipper had a limited ability to comprehend the wrongfulness of his
conduct and a diminished capacity to follow the law.

On February 19, 1992, the jury recommended death sentences for
both murders and the trial court entered judgment to that effect. An
execution date of April 17, 1992 was set. Skipper immediately gave
notice of appeal as of right to the North Carolina Supreme Court pur-
suant to N.C. Gen. Stat. § 7A-27(a) and sought a stay of execution
which was granted. His appeal raised thirty-one state and federal
claims. The North Carolina Supreme Court affirmed the convictions
and death sentences on July 29, 1994, rejecting in the process all the
federal claims. See State v. Skipper, 446 S.E.2d 252 (1994). The

                    3
United States Supreme Court denied certiorari on January 23, 1995.
See Skipper v. North Carolina, 513 U.S. 1134 (1995).

On April 17, 1995, counsel was appointed for Skipper in order to
allow the pursuit of post-conviction collateral relief under the State's
"motion for appropriate relief" procedure. See N.C. Gen. Stat. § 1401
et seq. The stay of execution was then extended until October 16,
1995. Over two months later, Skipper requested an ex parte hearing
on a motion for funds to retain a mental-health expert with special
expertise in mental retardation; the request for ex parte consideration
was apparently made to avoid revealing litigation strategy. On Octo-
ber 12, 1995, Skipper's motion for an ex parte hearing was denied
and the stay of execution was extended until November 16, 1995.

Following the superior court's denial of an ex parte hearing, Skip-
per's counsel filed a petition for writ of certiorari and writ of superse-
deas in the North Carolina Supreme Court. This petition was filed
solely to challenge the superior court's denial of an ex parte hearing
on the request for funds. On November 15, 1995, Skipper's petition
for certiorari challenging the denial of an ex parte hearing was denied.
That evening, Skipper's defense counsel discussed several legal mat-
ters with superior court Judge Jack Hooks, Jr., by telephone. Judge
Hooks had presided over all post-conviction proceedings in the case
up to that date. According to an affidavit of Judge Hooks provided at
the request of Skipper, counsel requested extension of the stay of exe-
cution which was due to expire the following morning. See JA 91-92.
During this conversation, counsel indicated an intention to seek
reconsideration by the state supreme court of its denial of his petition
for certiorari and stressed his need for the aid of mental health expert
assistance in preparing a proper motion for appropriate relief. After
concluding this discussion, Judge Hooks telephoned an Assistant
Attorney General and received her objections to a further stay. Judge
Hooks then considered the matter, decided to deny Skipper's motion,
and called defense counsel to inform him of the decision. Upon learn-
ing of this decision, counsel asked Judge Hooks whether he should
file a motion for appropriate relief the following day. Judge Hooks
responded that he was not ruling on any other motion but that Skip-
per's counsel "was proceeding under the statute addressing Motions
for Appropriate Relief without limitation as to time or some language
to that effect." JA 93.

                     4
The following day (the date the extant stay was set to expire), no
new execution date having been set, Skipper filed a notice of appeal
from Judge Hooks' order and a (later denied) motion in the state
supreme court for reconsideration of that court's denial of certiorari.
On November 20, 1995, no new execution date having yet been set,
Skipper was served with notice of a hearing to set a new execution
date and with a show-cause order why counsel should not be held in
contempt for failing to timely file a motion for appropriate relief. At
the hearing on December 11, 1995, before Superior Court Judge Wil-
liam C. Gore, Jr., the State, without prior notice to defense counsel,
withdrew its show-cause motion and moved orally for the setting of
a new execution date and an order barring Skipper from raising any
claims by motion for appropriate relief in the state courts. See JA 76.
Without specifying the legal basis for his ruling, Judge Gore on that
day granted the State's motion by an order which "procedurally
barred [Skipper] from filing further Motions for Appropriate Relief"
and set an execution date for February 10, 1996. JA 90.

On December 22, 1995, Skipper filed a petition for certiorari in the
North Carolina Supreme Court, challenging the superior court's order
barring him from asserting any claims by motion for appropriate relief
in state court. See JA 7. As an appendix to that petition and as an
alternative basis for requested relief, Skipper attached a "motion for
appropriate relief" which the petition asserted was necessarily incom-
plete because of the lack of requested assistance of mental-health
experts. See JA 23. The appended motion for appropriate relief
asserted seven federal constitutional claims other than those that had
been raised on Skipper's direct appeal. Resisting the petition for cer-
tiorari, the State contended only that it should be denied because the
superior court order which it challenged was properly entered as
within the court's inherent authority. JA 97.

On January 24, 1995, the state supreme court granted the petition
for certiorari, specifying that the grant was "for the limited purpose
of entering" a two-paragraph order that followed. In that order, the
court stated that it was treating the appended motion for appropriate
relief "as a motion for appropriate relief filed with this Court;" that
it had "thoroughly considered the matters raised in the motion, deter-
mined that none require an evidentiary hearing and that none allow

                    5
defendant any grounds for relief;" and that "the motion is therefore
denied." JA 166.

On January 30, 1996, Skipper filed in the United States District
Court for the Eastern District of North Carolina a motion for stay of
his execution and the appointment of counsel for the purpose of seek-
ing federal habeas corpus relief. The district court entered orders stay-
ing the execution, allowing sixty days for petitioner to file a federal
habeas corpus petition, and appointing counsel. On March 20, 1996,
the court granted an extension of time to file the petition with a new
due date set for April 15, 1996. On March 25, the court granted Skip-
per's motion for funds to retain the services of a psychiatrist and on
April 9 granted a motion for further funds for the appointment of a
second mental-health expert. The petition for writ of habeas corpus
was timely filed on April 15, 1996. In it, Skipper presented both the
seven claims raised in his motion for appropriate relief filed in the
state supreme court1 and twenty-one of the federal claims he had
raised on direct appeal to the state supreme court but had not later
included in his motion for appropriate relief.2 The State moved for
_________________________________________________________________

1 These claims are: (1) ineffective assistance of counsel at the
guilt/innocence phase of the trial because of failure to present evidence
of mental retardation and organic brain injury; (2) failure to provide
appellate review of proportionality determination in violation of due pro-
cess; (3) unconstitutional juror taint stemming from the jury's improper
consideration of parole at the sentencing stage; (4) ineffective assistance
because of counsel's failure to request peremptory instructions with
regard to all uncontroverted mitigating factors; (5) delegation of calendar
control to the district attorney in violation of Skipper's due process and
equal protection rights; (6) ineffective assistance in failure to present evi-
dence of intoxication at the guilt/innocence phase; (7) ineffective assis-
tance in failure to present evidence of statutory mitigation related to
mental age and to seek a peremptory instruction on this mitigating cir-
cumstance. See JA 23-24.

2 These claims are: (1) denial of jury instruction on the lesser included
offense of second-degree murder; (2) denial of request for an instruction
on voluntary intoxication at the guilt stage; (3) failure to grant a mistrial
after prosecutor made reference to Skipper's failure to testify; (4) uncon-
stitutional imposition of death penalty on mentally-retarded defendant;
(5) denial of accurate instruction on parole eligibility; (6 & 7) denial of
motion to question jurors regarding the meaning of a life sentence and

                     6
summary judgment urging, inter alia, procedural default of all the
federal claims asserted. The district court granted the State's motion
and denied the writ based upon the court's conclusion that all of the
claims had been procedurally defaulted during the course of state
court proceedings and that the default was not excused by the requi-
site showings of cause and prejudice. See JA 417-30.

In finding all the claims procedurally defaulted, the district court
did not differentiate in its analysis between the seven claims that had
only been raised collaterally in Skipper's motion for appropriate relief
in the state supreme court and the twenty-one claims that he earlier
had raised on direct appeal to that court. This is most plainly indicated
in the district court's identification of those state court decisions to
which it should look to determine the basis upon which the federal
claims in the habeas petition had been denied by the state courts. The
only two considered were "the last two . . . involving Skipper's
motion for appropriate relief:" specifically, the state superior court
order of December 11, 1995, which barred Skipper from raising any
claim in state court by motion for appropriate relief and the state
_________________________________________________________________

the possibility of parole and views of mental impairment; (8) limitations
on the questioning of two jurors regarding whether they would automati-
cally vote for death; (9) exclusion of juror, for cause, because of her
death-penalty views; (10) prosecutor's exercise of peremptory challenges
against jurors who expressed reservation about imposing the death sen-
tence; (11) arbitrary questioning of jurors by trial court; (12) improper
instruction that premeditation could be inferred from lack of provocation
and the vicious nature of the killing; (13) submission of aggravating fac-
tor not supported by the evidence; (14) improper instruction on the miti-
gating factor of age; (15) improper instruction that jury could refuse to
consider mitigating evidence; (16) failure to instruct jury that all jurors
must consider all mitigating circumstances found by any one juror to
exist; (17) excluding proper cross-examination questions by defense
counsel; (18) failure to instruct the jury that the State had the burden of
proving the non-existence of each mitigating circumstance beyond a rea-
sonable doubt rather than by a preponderance of the evidence; (19)
exclusion of evidence during cross-examination; (20) the North Carolina
death penalty statute is unconstitutional generally; (21) death sentence
imposed under the influence of passion and prejudice and disproportion-
ately in this case. See JA 297-300.

                    7
supreme court order of January 24, 1996, which denied the motion for
appropriate relief thereafter filed with it. JA 417-18. Not considered
as relevant to the inquiry was the decision of the state supreme court
which had rejected on Skipper's direct appeal all of the twenty-one
federal claims not later raised in his motion for appropriate relief.

Looking to the January 24, 1996 order of the state supreme court
which had denied Skipper's motion for appropriate relief, the district
court concluded that the denial was not on the merits of the federal
claims it presented, but was on the basis of their procedural default,
or at least was alternatively based. See JA 419-22. Because, however,
the court was "unsure if [the state supreme court's] decision consti-
tutes the `last reasoned' decision" on the claims raised in the motion
for appropriate relief, the court looked also to the state superior
court's order of December 11, 1995, which had itself imposed a pro-
cedural bar on raising any claims by motion for appropriate relief.
JA 422. As to that decision, the court first observed the obvious: that
because the claims ultimately presented in the motion for appropriate
relief were not raised before the superior court, that court's decision
could not have been on the merits of those claims. Further, though
conceding that no specific state statutory authority for the imposition
of such a procedural bar was apparent, the district court concluded
that, whether or not authorized, the bar imposed was based upon an
independent and adequate state ground and hence must be accepted
as such by federal habeas courts. See JA 423-26.

Having thus concluded that neither the January 24, 1996, state
supreme court order nor the December 11, 1995, state superior court
order "addressed the merits of Skipper's motion for appropriate relief"
but instead "relied on a state procedural bar," the court held that it was
"foreclose[d] . . . from reviewing the merits of Skipper's habeas cor-
pus petition." JA 426. Although the court's analysis had related only
to the seven federal claims included in Skipper's post-conviction
motion for appropriate relief and had not looked to any state court
decision respecting the twenty-one claims raised on direct appeal, the
court's order nevertheless denied all the claims in the petition as pro-
cedurally defaulted. See JA 430.

This appeal followed.

                    8
II.

The dispositive issue is whether the district court properly ruled
that all of the federal claims presented in Skipper's federal habeas
corpus petition must be dismissed because they had been procedurally
defaulted in the course of state court proceedings. We review that
purely legal ruling de novo, see Beaver v. Thompson, 93 F.3d 1186,
1190 (4th Cir. 1996), under settled principles which we summarize
here briefly.

The basic principle, grounded in notions of federalism and comity,
is that federal courts will not consider on collateral review of state
court criminal convictions a federal claim which the state courts have
finally dismissed on an "independent and adequate" state ground,
which includes procedural defaults under state law. See Wainwright
v. Sykes, 433 U.S. 72, 81-90 (1977); Bennett v. Angelone, 92 F.3d
1336, 1343 (4th Cir. 1996).

This basic principle is well-settled, but its application can be diffi-
cult when the basis for the relevant state court decision is ambigu-
ously or cryptically stated or, because not even hinted in the decision
itself, can only be inferred from the total context of the state court
proceedings. See Harris v. Reed, 489 U.S. 255, 262 (1989). Several
sub-principles may aid the inquiry.

The relevant state court decision for purposes of the inquiry is that
of "the last state court to be presented with the particular federal
claim" at issue. Ylst v. Nunnemaker, 501 U.S. 797, 801 (1991). If "it
fairly appears that [that decision] rested primarily on federal law or
was interwoven with federal law" there is a presumption that it did
not rest on an independent state law ground. Coleman v. Thompson,
501 U.S. 722, 739 (1991). To find a claim thus foreclosed, it is not
sufficient that the state court could have applied a procedural default
under state law; it must actually have done so. Caldwell v.
Mississippi, 472 U.S. 320, 327 (1985). A decision which bases dis-
missal both on the merits and on an independent and adequate state
law ground forecloses federal habeas review. See Harris v. Reed, 489
U.S. 255, 264 n.10 (1989). And, finally, even where a state court
decision is based entirely on an independent state procedural default
ground, that ground must be a constitutionally "adequate" one. This

                    9
means that it must be a "firmly established and regularly followed
state practice." James v. Kentucky, 466 U.S. 341, 348-49 (1984) (cita-
tions omitted). See Ford v. Georgia, 498 U.S. 411, 424 (1991) (apply-
ing constitutional adequacy requirement to reject state supreme
court's ad hoc procedural bar of federal claim). This principle insures
that novel, aberrational procedural requirements cannot be used to
thwart federal habeas review of state court criminal judgments. See
NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 457-58 (1958).

III.

In applying these principles to the habeas petition here, it is first
necessary to make the differentiation (not made by the district court)
between the two different sets of federal claims included in the peti-
tion. For it is plain that different state court decisions must be looked
to to determine whether the two sets were rejected on the merits or
on independent and adequate state procedural default grounds. See
Ylst, 501 U.S. at 801 (inquiry is directed to decision of "last state
court to be presented with a particular federal claim") (emphasis
added).

We therefore consider the two sets of claims separately.

A.

As to the twenty-one claims not included in Skipper's motion for
appropriate relief, the last state court decision denying those claims
is plainly the decision of the North Carolina Supreme Court which on
Skipper's direct appeal rejected all those claims (along with ten others
not included in the federal habeas petition). See Skipper, 446 S.E.2d
252 (N.C. 1994). And, it is equally plain that all (save possibly one)3
were rejected on the merits by that decision. Id.
_________________________________________________________________

3 Claim (4)--that imposition of the death penalty on a mentally
retarded person is unconstitutional--was said by the state supreme court
to have been "waived" by Skipper's failure to raise it by objection in the
trial court or by formal "assignment of error" on his appeal. Skipper 446
S.E.2d at 283. The State has not, however, relied on that specific finding
of "waiver" of this particular claim on this appeal. We decline to address
it sua sponte, reserving the question without prejudice to either party in
further proceedings.

                     10
As indicated, the district court did not, however, consider this
direct-appeal decision of the state supreme court as the relevant one
respecting these particular federal claims. Critically, the only two
decisions that were considered did not deal at all with these claims--
either expressly or impliedly. Accordingly, the district court's denial
of these claims cannot be affirmed on the basis of the two state court
decisions upon which it solely relied.

Recognizing this difficulty, the state contends on this appeal that
we may affirm on an alternative theory: that these claims were proce-
durally defaulted by Skipper's failure to include them in the motion
for appropriate relief. This contention fails for several reasons.

First, there is a serious procedural impediment. This contention
was not advanced in the district court. While, as the state contends,
we may affirm judgments on alternative grounds to those relied upon
by a lower court, see Dandridge v. Williams, 397 U.S. 471, 475-76
n.6 (1970), this contemplates that the alternative ground shall first
have been advanced in that court, whether or not there considered.
Where it has not been, a countervailing rule comes into play. Ordinar-
ily, for very good reasons, we do not decide issues on the basis of the-
ories first raised on appeal. Hormel v. Helvering, 312 U.S. 552, 556
(1940) (explaining rule's basis). And, though we may, as a matter of
discretion, do so in exceptional circumstances, Singleton v. Wulff, 428
U.S. 108, 121 (1975), no such circumstance is present here. Instead,
all the reasons for applying the ordinary rule as explained in Hormel
militate in favor of applying it here. The State does not advance any
exceptional circumstance pushing the other way; indeed, it does not
acknowledge the rule's existence.

Even were we nevertheless to consider this newly-raised conten-
tion, it would not avail the State. The reason is simple: The superior
court order did not decide anything about these twenty-one claims;
they were not presented to that court for decision on either procedural
default grounds or on the merits.4 In entering its December 11, 1995,
_________________________________________________________________

4 The State seems to contend that because Skipper could have sought
reconsideration of these rejected direct-appeal federal claims in a motion
for appropriate relief, the superior court order barring him from raising

                    11
order, the court therefore made no decision respecting these claims.
This leaves as the last state court to which these claims were pres-
ented the state supreme court which on Skipper's direct appeal indis-
putably denied all (save possibly one) on the merits. We therefore
conclude, contrary to the district court's holding, that those twenty-
one claims were not procedurally defaulted so that as to them federal
collateral review is not foreclosed.

B.

There remains for consideration the basis upon which the seven
federal claims raised in Skipper's motion for appropriate relief were
rejected by the "last state court to which they were presented for deci-
sion." As indicated, the district court looked first to the state supreme
court's January 24, 1996, order denying those claims as being the rel-
evant decision. Then, "being unsure" whether it might not have been,
the court looked alternatively to the state superior court's order of
December 11, 1995, as possibly the "last reasoned" decision. And, the
court concluded that both had rejected the federal claims on grounds
of procedural default.
_________________________________________________________________

any further claims by this means was effectively a decision denying
those claims on procedural default grounds. See Appellee's Br. at 38.
That cannot be. While Skipper certainly could have sought reconsidera-
tion of those claims in a motion for appropriate relief, he was under no
compulsion to do so in order to preserve them for federal collateral
review. Exhaustion principles would not have required it. See Brown v.
Allen, 344 U.S. 443, 447 (1953). Neither would any independent state
law rule of procedural default of which we have been made aware.
Indeed, the most relevant state procedural rule brought to our attention
indicates that any such attempt would have been flatly rebuffed. See N.C.
Gen. Stat. § 15A-1419(a) (1988) (motion for appropriate relief may be
denied where underlying issue previously determined on the merits on
direct appeal or collateral review unless there has been an intervening
retroactive change in controlling law). There is no suggestion here of
intervening law change that Skipper might have been able to invoke. We
therefore refuse to accept the premise, essential to the State's theory, that
the superior court order was by this indirect means effectively a decision
rejecting, on procedural default grounds, these twenty-one claims.

                    12
We disagree with that conclusion. We hold instead that the relevant
decision is that of the state supreme court, and that it rejected the fed-
eral claims on the merits, not on grounds of procedural default.

First off, it is clear that the relevant decision was that of the state
supreme court, not that of the state superior court. The only basis
upon which the latter decision, not the former, could be considered
the relevant one is if, as the State suggests, the supreme court's deci-
sion was an unreasoned affirmance of the superior court's procedural
bar order, so that we must look to the latter as the last reasoned deci-
sion. See, e.g., Ashe v. Styles, 39 F.3d 80, 85 (4th Cir. 1994). Such
an interpretation is flatly belied by the state supreme court's order. In
granting the petition for certiorari, even for the limited purpose
announced, and then "thoroughly considering" the matters raised in
the appended motion for appropriate relief, the supreme court could
not have affirmed an order which "procedurally barred" raising the
very claims considered by the court. The district court therefore need
not have considered on an alternative basis the superior court order,
and neither will we. We confine consideration to the supreme court's
order denying the motion for appropriate relief.

In deciding the basis for that decision--whether it was on the mer-
its of the federal claims or instead rejected them on state procedural
default grounds--we ask whether "it fairly appears that [it] rested pri-
marily on federal law or was interwoven with federal law, that is
[whether we have] good reason to question whether there is an inde-
pendent and adequate state ground for the decision." Coleman, 501
U.S. at 739. If it does so "fairly appear[ ]," that is, if we have "good
reason to question" the basis for the decision, there is a conclusive
presumption that the state court's rejection was on the merits. Id.;
Nickerson v. Lee, 971 F.2d 1125, 1127 (4th Cir. 1992).

In analyzing the state court decision under this standard, we look
first to its text--which may be dispositive. If it is not--or if thought
proper as a means of aiding our inquiry--we may look to the proce-
dural posture of the decision, including the motion papers before the
court, see Coleman, 501 U.S. at 744 (taking into account motion
papers upon which relevant decision based in course of rejecting peti-
tioner's argument of ambiguity they revealed), and, if available, any
factually relevant precedent.

                     13
We look first to the language of the state supreme court's decision:
to what of relevance it said, and what of relevance it did not say.

           Defendant's petition for writ of certiorari is allowed for
          the limited purpose of entering the following order:

           The motion for appropriate relief which defendant would
          have filed in the trial court and which is attached to the peti-
          tion for certiorari to this Court is treated as a motion for
          appropriate relief filed with this Court.

           The Court, having thoroughly considered the matters
          raised in the motion for appropriate relief and having deter-
          mined that none require an evidentiary hearing for determi-
          nation and that none allow defendant any grounds for relief,
          the motion is therefore denied.

JA 166.

Take first what it did not expressly say, as bearing upon whether
it was on the merits or on grounds of procedural default. Here we
have a wash: it does not expressly say either that it is made on the
merits or for procedural default.

When we look to what it did say as possibly implying the basis for
decision, the critical operative passages are only these: "having thor-
oughly considered the matters raised;" "having determined that none
require an evidentiary hearing for determination;" having determined
that "none allow defendant any grounds for relief;" "the motion [for
appropriate relief] is therefore denied."

Skipper contends that the implication of all these passages is of dis-
position on the merits of the federal claims. The State counters that
each passage is equally consistent with their denial on procedural
default grounds.

Assuming that the language itself is inconclusive on the issue, we
think that the answer is found in the procedural context in which the
decision was rendered. In that context are powerful indicators which

                      14
persuade us that the decision was not based on grounds of procedural
default but on the merits of the federal claims.

Take first the basis upon which the matter was presented to and
decided by the court. Skipper petitioned for a writ of certiorari seek-
ing vacatur of the superior court's procedural bar order, and also
sought first-instance substantive relief on the seven federal claims in
his appended motion for appropriate relief. The State resisted and
sought denial of the petition for certiorari only on the grounds that the
procedural bar order challenged by the petition was properly entered.
JA 97.

The state supreme court therefore had two different matters pres-
ented for decision: the challenge by Skipper's petition for certiorari
to the superior court's procedural bar order, and the federal claims
asserted in the motion for appropriate relief. To reject Skipper's chal-
lenge to the procedural bar order, the court had only to deny the peti-
tion for certiorari which directly challenged that order. If it did so,
that denial would also necessarily reject, as properly procedurally
barred, the federal claims sought to be presented for decision on the
merits. What the court did, however, was to grant the petition for cer-
tiorari, whose sole purpose was to challenge the procedural bar order,
thereby allowing the court to "consider" federal claims which it would
not have considered had they been procedurally barred on the only
basis urged by the State.

The plainly indicated, certainly most plausible, interpretation of
what this decision did is that it rejected the only basis urged by the
State for finding these federal claims procedurally barred and, in then
"considering" the federal claims not so procedurally defaulted, neces-
sarily considered them on the merits.

That this was the necessary effect of the decision is borne out by
historic practices of the state supreme court. In each of the six cases
prior to this one in which the court has granted certiorari to a post-
conviction petitioner, the grant has been for the purpose of reversing
some action taken by the court below.5 By contrast, the court's invari-
_________________________________________________________________

5 See State v. Daughtry, 477 S.E.2d 34 (N.C. 1996) (reversing superior
court order denying stay of execution); State v. Jones, 454 S.E.2d 664

                    15
able practice, as documented by Skipper and not contested by the
State, has been simply to deny petitions for certiorari where claims of
procedural default are being upheld. See Appellant's Brief at 21 and
attachment C. No reason appears why the decision here did not con-
form to that pattern.

Finally, there is the nature of the state superior court's procedural
bar order which Skipper's petition for certiorari challenged and which
the State contends was the basis for the state supreme court's decision
denying Skipper relief. At the time that order was entered, there was
no time-bar for bringing a motion for appropriate relief in North Car-
olina. In fact, N.C. Gen. Stat. § 15A-1415 (styled "Grounds for appro-
priate relief which may be asserted by defendant after verdict and
without limitation as to time") then provided that "at any time after
verdict, the defendant by motion may seek appropriate relief upon any
grounds enumerated in this section." N.C. Gen. Stat. § 1415(a) (Supp.
1994) (emphasis added). Subsection (b) then listed nine grounds that
must be asserted in a motion for appropriate relief within ten days of
the verdict. The State does not dispute that Skipper's claims fell
squarely within subsection (a) and not (b). In fact, the State appears
to concede that § 1415(a) did not then contain a time-bar of any kind.
See Appellee's brief at 24 ("In North Carolina at the time of Skipper's
state post-conviction review, a defendant was entitled to file his
motion for appropriate relief `at any time after verdict.'") (quoting
§ 15A-1415). In 1996, North Carolina amended § 1415(a) and placed
a 120-day time restriction on motions for appropriate relief in capital
cases. The State does not suggest that this later amendment was the
codification of a pre-existing de facto norm.
_________________________________________________________________

(N.C. 1995) (reversing superior court order denying appointment of post-
conviction counsel); State v. Zuniga, 444 S.E.2d 443 (N.C. 1994)
(reversing order denying motion for appropriate relief); State v. Taylor,
393 S.E.2d 801 (N.C. 1990) (affirming in part and reversing in part an
order of the superior court awarding discovery and denying funds for
experts); State v. Brown, 315 S.E.2d 688 (N.C. 1984) (reversing superior
court order denying appointment of post-conviction counsel); State v.
McDowell, 310 S.E.2d 301 (N.C. 1984), overruled by McDowell v.
Dixon, 858 F.2d 945 (4th Cir. 1988) (reversing superior court order
granting post-conviction relief).

                    16
As Skipper's petition for certiorari came to the state supreme court,
it therefore challenged the imposition of a procedural bar that was
apparently unprecedented in state court practice and arguably directly
at odds with state postive law. This case therefore is unlike cases
where the procedural default urged as the basis for state court denial
of federal claims is one clearly established and clearly violated. Such
a case is Coleman itself, where the state had urged procedural default
on the basis of a conceded violation of a 30-day time bar for noticing
appeals. See Coleman, 501 U.S. at 727. In such cases, procedural
default is the most readily apparent basis for an unspecific denial.
Here, by contrast, it is difficult to believe that had the state supreme
court intended to uphold this unprecedented procedural bar in the face
of a statutory provision at seeming odds with it, it would not have said
so and explained why. Because that procedural bar was the only basis
for procedural default urged by the State, the supreme court's silence
on the point is telling.

For these reasons, looking both to the language of the state
supreme court decision and to the procedural context of its entry, we
conclude that the decision was not based on an adequate and indepen-
dent state law ground.6 Federal collateral review of the seven federal
claims presented in the motion for appropriate relief is not, therefore,
foreclosed.
_________________________________________________________________

6 Both sides attempt to draw on specific judicial precedent for their
conflicting positions respecting the basis for the state supreme court's
decision. In view of the completely unique procedural context in which
this decision was rendered, and the equally unique disposition it
involved, none of the few cases cited by either side as precedent is more
than marginally apposite. None remotely involved the grant by a state's
highest court of certiorari "for a limited purpose" that led to consider-
ation of a post-conviction motion for collateral relief by that court after
the raising of claims by such a motion had been "procedurally barred"
by a lower state court. The decision, for the purpose at hand, is, there-
fore, sui generis, and has to be interpreted accordingly. The closest case
in point is probably Nickerson in which this court, concluding that "at a
minimum" it had "good reason to question whether a decision was based
on an independent and adequate state ground," found federal collateral
review not foreclosed. 971 F.2d at 1128.

                    17
IV.

Having determined that none of the federal claims raised in Skip-
per's § 2254 petition was procedurally barred, there remains for deci-
sion the proper disposition of this appeal. In view of the district
court's dismissal on procedural default grounds, it of course has never
addressed the merits of any of the claims. Neither has it considered
whether in order properly to address some of them, evidentiary hear-
ings might be required. Neither, finally, has it addressed assertions by
the State, renewed on this appeal, that some of the claims may be
barred not by procedural default but under the "new rule" principles
of Teague v. Lane, 489 U.S. 288 (1989).

While Skipper has renewed on this appeal his argument on the
merits of various of his claims, and the State has renewed its Teague
claims as alternative grounds for dismissal of many of the claims, we
think all should be addressed in the first instance--as they have not
yet been--by the district court. We will therefore vacate the district
court's judgment and remand for first instance consideration of Skip-
per's claims on the merits, and any defenses, substantive or proce-
dural, including those based upon Teague, that were properly raised
by the State. In doing so, we of course express no opinion on the mer-
its of either claims or defenses, nor on whether evidentiary hearings
may be required for their proper disposition.

SO ORDERED

                    18